EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Olivarez on 6/1/2022 and Shue Chan on 6/3/2022.

The claims have been amended as follows: 
Claims 1-3 have been cancelled. 
The following new claims have been added:
4.	An apparatus for mixing a powder into a liquid comprising: 
a lower part housing, wherein the housing is configured to hold a liquid; and
a lid releasably attached to the top of the lower part housing, said lid including:
a drinking spout defining a passage from a bottom of the lid to a top of the lid; 
a closure operable to selectively close the drinking spout; and
multiple compartments configured to store powder, wherein each compartment includes: 
a respective opening in the bottom of the lid; 
a slider mechanism configured to selectively cover a respective opening in a respective compartment; and 
a spring-loaded pin that extends from the outside of the lid into the inside of the lid, each said pin being attached to a respective slider mechanism,
wherein pulling on one of said spring-loaded pins slides a respective slider mechanism to an open position thereby allowing a powder stored in a respective compartment to fall into the lower part housing, whereby a user can shake the lower part housing thereby mixing the fallen powder with any liquid stored in the lower part housing. 

5.	The apparatus for mixing a powder into a liquid, according to claim 4, wherein the multiple compartments comprise three compartments. 

6.	The apparatus for mixing a powder into a liquid, according to claim 5, wherein the three compartments include two small compartments that are the same size and one large compartment that is larger than the two small compartments.

7.	The apparatus for mixing a powder into a liquid, according to claim 6, wherein the slider mechanism in the large compartment is shaped as a semicircle and the slider in each of the two small compartments is substantially shaped as a triangle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 3, 2022